Exhibit 10.1
EZCORP, INC.
2010 Long-Term Incentive Plan
Capitalized terms used herein shall have the respective meanings ascribed to
them in Section 5.1(a) below.
ARTICLE I
General

1.1   Purpose — The 2010 Long-Term Incentive Plan (the “Plan”) has been
established by EZCORP, Inc., a Delaware corporation (the “Company”), to attract
and retain qualified employees, consultants and directors and to motivate them
to achieve long-term goals, to provide incentive compensation opportunities that
are competitive with those of similar companies and to further align
Participants’ interests with those of the Company’s other stockholders through
compensation alternatives based on the Company’s common stock, as well as other
performance-based compensation alternatives, thereby promoting the long-term
financial interests of the Company and enhancing long-term stockholder return.  
1.2   Term — The Plan shall become effective as of March 1, 2010 (the “Effective
Date”), and unless the Plan is sooner terminated by the Board, no Award shall be
granted under the plan after the tenth anniversary of the Effective Date.   1.3
  Replacement of Existing Plan — From and after the Effective Date, no further
awards will be made under the EZCORP, Inc. 2006 Incentive Plan (the “2006
Plan”), but the provisions of the 2006 Plan shall continue to be applicable to
the awards made under such plan that are outstanding as of the Effective Date.

ARTICLE II
Administration and Operation

2.1   The Committee —

  (a)   Constitution — Unless otherwise determined by the Board, the Plan will
be administered by the Compensation Committee of the Board. In any event, the
committee that is designated to administer the Plan, whether the Compensation
Committee or another committee of the Board (such committee being referred to
herein as the “Committee”), shall consist of two or more directors, each of whom
shall qualify as a “Non-Employee Director” (as defined in Rule 16b-3(b)(3)(i)
under the Securities Exchange Act of 1934), as an “outside director” (as defined
in Section 1.162-27(e)(3) of the Treasury Regulations promulgated under Section
162(m) of the Code) and as an “independent director” (as defined in Nasdaq
Listing Rule 5605(a)(2)).     (b)   Authority —

  (1)   The Committee shall have complete and absolute authority to construe and
interpret the Plan and Awards granted hereunder, to establish and amend rules
for Plan administration and to make all other

 



--------------------------------------------------------------------------------



 



      determinations that it deems necessary or advisable for the effective
administration of the Plan.

  (2)   Subject to the provisions of the Plan, the Committee shall have complete
and absolute authority to select Award recipients, to determine the types of
Awards, to establish the terms, conditions, performance criteria, restrictions
and other provisions of Awards and to amend, modify or suspend Awards. In making
Award determinations, the Committee may take into account the nature of services
rendered by the recipient, his or her present and potential contribution to the
Company’s success and such other factors as the Committee deems relevant.    
(3)   In all matters relating to the Plan, the Committee shall act in a manner
that is consistent with the Company’s certificate of incorporation and by-laws
and all applicable laws, rules and regulations. The decisions and determinations
of the Committee shall be made in accordance with its judgment as to the best
interests of the Company and its stockholders and in accordance with the
purposes of the Plan. All decisions relating to the Plan and any Award shall be
final and binding on all persons. No member of the Committee shall be personally
liable for any action or determination relating to the Plan or any Award that
was taken or made in good faith.

  (c)   Delegation — The Committee may delegate any or all of its authority and
responsibilities with respect to the Plan and Awards, on such terms and
conditions as it considers appropriate, to the Chief Executive Officer of the
Company or to such other members of the Company’s management as it may
determine; provided, however, that determinations and decisions regarding Awards
or other benefits under the Plan to the Executive Officers may not be delegated
and shall be made by the Committee. All references to “Committee” herein shall
include those persons to whom the Committee has properly delegated authority and
responsibility pursuant to this subsection.

2.2   Eligibility —

  (a)   The Eligible Recipients shall consist of (1) all employees of the
Company and its Subsidiaries, (2) all Non-Employee Directors and (3) any
consultants, independent contractors or advisors to the Company or its
Subsidiaries whom the Committee identifies as having a direct and significant
effect on the performance of the Company or any of its Subsidiaries. No Eligible
Recipient shall be entitled to receive any Award under the Plan unless and until
such Eligible Recipient has been designated by the Committee to be a Participant
and such Eligible Recipient has actually received such Award. The designation of
an Eligible Recipient to receive any Award under the Plan shall not require the
Committee to designate that person to receive any other Award under the Plan. In
selecting Eligible Recipients to be Participants and in determining the type and
amount of their respective Awards, the Committee shall consider any and all
factors that it deems relevant or appropriate.     (b)   The Plan does not
constitute a contract of employment with any Eligible Recipient or Participant,
and selection as a Participant will not give any Eligible Recipient the right to
be retained in the employ of the Company or

2



--------------------------------------------------------------------------------



 



      any Subsidiary or to continue to provide services to the Company or any
Subsidiary.

2.3   Withholding of Taxes — All distributions under the Plan (including the
grant of Awards and the issuance of Stock, cash or other consideration pursuant
to an Award) are subject to withholding of all applicable taxes, and the
Committee may condition the delivery of any Award, or the issuance of any Stock,
cash or other consideration pursuant to an Award, on the satisfaction of
applicable withholding obligations. The Committee, subject to such requirements
as it may impose, may permit such withholding obligations to be satisfied
through cash payment by the Participant, through the surrender of shares of
Stock that the Participant already owns or through the surrender or withholding
of shares of Stock to which the Participant is otherwise entitled under the
Plan.

ARTICLE III
Shares Available For Awards

3.1   Authorized Shares — The number of Authorized Shares shall be the sum of
(a) 1,500,000 plus (b) the number of shares of Stock that, immediately prior to
the Effective Date, were available for issuance under the 2006 Plan. In
addition, any shares of Stock underlying outstanding awards under the 2006 Plan
that expire without vesting or being exercised or any shares of Stock that would
otherwise again be available for issuance under the 2006 Plan shall constitute
Authorized Shares hereunder.   3.2   Available Shares — At any time, the number
of shares that may then be issued pursuant to Awards under the Plan (the
“Available Shares”) shall be equal to the difference between (a) the number of
Authorized Shares at such time and (b) the sum of (1) the number of shares of
Stock subject to issuance upon exercise or settlement of then outstanding Awards
and (2) the number of shares of Stock that have been previously issued upon
exercise or settlement of outstanding Awards.   3.3   Restoration of Shares — If
Stock subject to any Award is not issued or ceases to be issuable for any
reason, including because the Award is forfeited, terminated, expires
unexercised, is settled in cash in lieu of Stock or is exchanged for other
Awards, the shares of Stock that were subject to that Award shall no longer be
charged against the number of Authorized Shares in calculating the number of
Available Shares under Section 3.2 and shall again be included in Available
Shares. In addition, any shares of Stock that are issued by the Company in
connection with, through the assumption of or in substitution for outstanding
awards previously granted by an entity acquired by the Company shall not be
charged against the number of Authorized Shares in calculating the number of
Available Shares under Section 3.2.   3.4   Adjustments to Number of Authorized
Shares and Available Shares — If there is any change in the number of
outstanding shares of Stock by reason of a stock dividend, split, spin-off,
recapitalization, merger, consolidation, combination, extraordinary dividend,
exchange of shares or other similar change, the number of Authorized Shares and
the number of Available Shares, as well as the exercise price, the number of
shares and other appropriate terms of any outstanding Award, will be
automatically adjusted to accurately and equitably reflect the effect thereon of
such change; provided, however, that, pursuant to Section 3.6, no fractional
shares will be issued as a result of such adjustment. The adjustments required
by this Section

3



--------------------------------------------------------------------------------



 



    3.4 will be made by the Committee, and its determination as to what
adjustments must be made and the extent thereof will be final, binding and
conclusive.   3.5   Source of Stock — Shares of Stock issued under the Plan may
consist in whole or in part of authorized and unissued shares or treasury
shares.   3.6   No Fractional Shares — No fractional shares shall be issued
under the Plan or upon exercise or settlement of any Award. The Committee may
determine to pay cash in lieu of any fractional share that would otherwise be
issuable or may determine to cancel such fractional share with no payment of
consideration.

ARTICLE IV
Awards

4.1   General — Subject to the provisions of the Plan, the Committee shall
determine the type of Award to grant to a Participant. Awards may be granted
singly or in combination with other Awards. Awards also may be made in
combination with, in replacement of, as alternatives to or as the payment form
for grants or rights under any other compensation plan, contract or agreement of
the Company.   4.2   Award Terms —

  (a)   Subject to the provisions of the Plan, the Committee shall have complete
and absolute authority to determine and establish the terms and provisions of
each Award, including (as applicable) (1) the number of shares of Stock subject
to the Award, (2) the exercise price or base price per share, (3) the vesting
and exercisability schedule (including provisions regarding acceleration of
vesting and exercisability), (4) the conditions under which the Award is
cancelled or forfeited, (5) whether the Award is transferable and, if so, the
circumstances under which such Award may be transferred and (6) the termination
and expiration of the Awards. It shall be expressly within the discretion of the
Committee to include in any Award terms that provide for the acceleration of
vesting and lapse of restrictions, as applicable, upon or following a
Participant’s death, Permanent Disability or Normal Retirement or upon the
occurrence of a Change in Control.     (b)   Notwithstanding the provisions of
subsection (a) of this Section, the following limitations shall apply to the
Committee’s exercise of its discretion (in addition to any other limitations
that may be contained in other provisions of the Plan):

  (1)   The exercise price per share for a Stock Option (whether an Incentive
Stock Option or a Non-Qualified Option) shall be not less than 100% of Fair
Market Value of the Stock on the date of grant.     (2)   The base price for a
Stock Appreciation Right shall not be less than 100% of the Fair Market Value of
the Stock on the date of grant.     (3)   No Award (or any portion thereof) may
expire more than ten years after the date of grant, except that the Committee
may extend the expiration of an Award to no more than fifteen years after the
date of grant if necessary, appropriate or desirable under laws, rules or
regulations applicable in any foreign jurisdiction.

4



--------------------------------------------------------------------------------



 



4.3   Award Agreements — Each Award will be evidenced by a written agreement
issued by the Company and setting forth the terms, provisions and conditions of
such Award (an “Award Agreement”). Each Award Agreement shall be in such form as
may be specified by the Committee and may be evidenced by an electronic
transmission (including an e-mail or reference to a website or other URL) sent
to the recipient through the Company’s normal process for communicating
electronically with its employees. As a condition to receiving an Award, the
Committee may require the proposed Eligible Recipient to affirmatively accept
the Award and agree to the terms, provisions and conditions set forth in the
Award Agreement by physically or electronically executing the Award Agreement or
by otherwise physically or electronically acknowledging such acceptance and
agreement. With or without such affirmative acceptance and agreement, however,
the Committee may prescribe conditions (including the exercise or attempted
exercise of any benefit conferred by the Award) under which the proposed
Eligible Recipient may be deemed to have accepted the Award and agreed to the
terms, provisions and conditions set forth in the Award Agreement.   4.4  
Performance Based Compensation — The Committee may designate any Award as
“performance-based compensation” for purposes of Section 162(m) of the Code. Any
Awards designated as “performance-based compensation” shall be conditioned on
the achievement of one or more Performance Measures, and the measurement may be
stated in absolute terms or relative to comparable companies. Notwithstanding
any other provision of the Plan, the Committee may grant an Award that is not
contingent on performance goals or is contingent on performance goals other than
the Performance Measures, so long as the Committee has determined that such
Award is not required to satisfy the requirements for “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code.   4.5   Transferability of Awards — The Committee may limit or provide for
the transferability of Awards by Participants and may grant an Award that
otherwise would be granted to an Eligible Recipient to a permitted transferee of
such Eligible Recipient.   4.6   Prohibition on Repricing — Notwithstanding any
other provision of the Plan, the Committee shall not “reprice” any Stock Option
granted under the Plan if the effect of such repricing would be to decrease the
exercise price per share applicable to such Stock Option. For this purpose, a
“repricing” would include a tandem cancellation and regrant or any other
amendment or action that would have substantially the same effect as decreasing
the exercise price of outstanding Stock Options.   4.7   Prohibition on Loans to
Participants — The Company shall not loan funds to any Participant for the
purpose of paying the exercise or base price associated with any Award or for
the purpose of paying any taxes associated with the exercise or vesting of an
Award.   4.8   Prohibition on Reload Provisions — No Stock Option granted under
the Plan shall contain any “reload” provision entitling the Participant to the
automatic grant of additional Stock Options in connection with any exercise of
the original Stock Option.   4.9   Dividends and Dividend Equivalents — An Award
may provide the Participant with the right to receive dividend payments or
dividend equivalent payments with respect to Stock subject to the Award (both
before and after such Stock is earned or vested), which payments may be either
made currently or credited to an account for

5



--------------------------------------------------------------------------------



 



    the Participant and may be settled in cash or Stock, as determined by the
Committee. Any such settlements, and any such crediting of dividends or dividend
equivalents or reinvestment in shares of Stock, may be subject to such
conditions, restrictions and contingencies as the Committee shall establish,
including the reinvestment of such credited amounts in Stock equivalents.

4.10   Settlement of Awards — The obligation to make payments and distributions
with respect to Awards may be satisfied through cash payments, the delivery of
shares of Stock, the granting of replacement Awards or any combination thereof,
as the Committee shall determine. Satisfaction of any such obligations under an
Award may be subject to such conditions, restrictions and contingencies as the
Committee shall determine. The Committee may permit or require the deferral of
any Award payment, subject to such rules and procedures as it may establish,
which may include provisions for the payment or crediting of interest or
dividend equivalents and may include converting such credits into deferred Stock
equivalents.   4.11   Awards to Non-Employee Directors — Non-Employee Directors
shall not be eligible to receive any Awards under the Plan other than the Awards
specified in this Section.

  (a)   Discretionary Awards — The Committee may, in its discretion, grant a
Non-Qualified Option or Restricted Stock to any Non-Employee Director. Awards
under this Section are discretionary, and until the Committee grants an Award to
a Non-Employee Director, such Non-employee Director shall not have any right or
claim to any Award. The receipt of an Award under the Plan shall not give any
Non-Employee Director any right or claim to receive any other Award under the
Plan, and the Committee or the Board may determine that any or all Non-Employee
Directors are not eligible to receive Awards under the Plan for an indefinite
period or for specified Service Years.     (b)   Awards in Lieu of Annual Cash
Retainer — In addition to any Awards granted pursuant to subsection (a) of this
Section, the Committee, in its discretion, may permit a Non-Employee Director to
elect to receive a Non-Qualified Option or Restricted Stock in lieu of all or a
portion of his or her Annual Cash Retainer for any Service Year. If the
Committee permits any such election, it, in its discretion, shall determine the
appropriate terms of such Award (including the appropriate number of shares of
Stock subject to the Award and, in the case of a Non-Qualified Option, the
appropriate exercise price per share). Any such election, if permitted by the
Committee, shall be made in accordance with such procedures as are adopted from
time to time by the Committee.     (c)   Terms of Non-Employee Director Awards.
In connection with the grant of an Award under this Section, the Committee, in
its discretion pursuant to Section 4.2, shall establish the terms and provisions
of such Award, subject to the following limitations (in addition to any other
applicable limitations that may be contained in other provisions of the Plan):

  (1)   The exercise price per share of any Stock Option granted pursuant to
this Section shall not be less than 100% of the Fair Market Value of the Stock
on the date of grant;

6



--------------------------------------------------------------------------------



 



  (2)   No Stock Option (or any portion thereof) granted pursuant to this
Section may be exercisable earlier than six months from the date of grant; and  
  (3)   No Restricted Stock (or any portion thereof) granted pursuant to this
Section may be transferable earlier than six months from the date of grant.

ARTICLE V
General Provisions

5.1   Use of Terms —

  (a)   Defined Terms — As used herein, the following terms shall have the
respective meanings indicated below:

  (1)   “2006 Plan” has the meaning specified in Section 1.3.     (2)   “Annual
Cash Retainer” means the annual cash retainer fee, in such amount as is
established from time to time by resolution of the Board, payable to a
Non-Employee Director for his or her services as a director of the Company.    
(3)   “Authorized Shares” means the aggregate number of shares of Stock that may
be issued pursuant to Awards under the Plan, as specified in Section 3.1.    
(4)   “Available Shares” has the meaning specified in Section 3.2.     (5)  
“Award” means an award granted under the Plan. An Award may be in the form of
Stock Options, Stock Appreciation Rights, Stock Bonuses, Restricted Stock,
Restricted Stock Units, Performance Units or Performance Shares.     (6)  
“Award Agreement” has the meaning specified in Section 4.3.     (7)   “Board”
means the Board of Directors of the Company.     (8)   “Change in Control” has
the meaning specified from time to time by the Committee.     (9)   “Code” means
the Internal Revenue Code of 1986.     (10)   “Committee” has the meaning
specified in Section 2.1(a).     (11)   “Company” has the meaning specified in
Section 1.1.     (12)   “Effective Date” has the meaning specified in
Section 1.2.     (13)   “Eligible Recipient” means any person who is eligible to
receive an Award under the Plan, as specified in Section 2.2(a).     (14)  
“Executive Officer” means an Executive Officer of the Company, as designated
from time to time by the Board.

7



--------------------------------------------------------------------------------



 



  (15)   “Fair Market Value” of a share of Stock on a particular date shall be
equal to the final closing market price of the Stock reported by The Nasdaq
Stock Market or the stock exchange composite tape on that date, or if no prices
are reported on that date, on the last preceding date on which such prices of
the Stock are so reported. If the Stock is traded over the counter at the time a
determination of Fair Market Value is required to be made hereunder, the Fair
Market Value shall be deemed to be equal to the final closing price of Stock on
the most recent date on which Stock was publicly traded. In the event Stock is
not publicly traded at the time a determination of Fair Market Value is required
to be made hereunder, the determination of Fair Market Value shall be made by
the Committee in such manner as it deems appropriate. Notwithstanding the
foregoing, the Committee may use any other definition of Fair Market Value
consistent with applicable tax, accounting and other rules.     (16)  
“Incentive Stock Option” means a Stock Option that is intended to satisfy the
requirements applicable to an “incentive stock option” as that term is described
in Section 422(b) of the Code.     (17)   “Non-Employee Director” means a member
of the Board who is not an employee of the Company or any of its Subsidiaries.  
  (18)   “Non-Qualified Option” means a Stock Option that is not intended to
satisfy the requirements applicable to an “incentive stock option” as that term
is described in Section 422(b) of the Code.     (19)   “Normal Retirement” has
the meaning specified from time to time by the Committee.     (20)  
“Participant” means any person who receives an Award under the Plan.     (21)  
“Performance Measures” mean (A) total stockholder return (Stock price
appreciation plus dividends), (B) net income, (C) earnings per share, (D) return
on sales, (E) return on equity, (F) return on assets, (G) return on invested
capital, (H) increase in the market price of Stock or other securities,
(I) revenues, (J) net revenues, (K) operating income, (L) cash flow, (M) EBITDA
(earnings before interest, taxes, depreciation, amortization, and gain/loss on
sale/disposal of assets), (N) the performance of the Company in any of the items
mentioned in clause (A) through (M) in comparison to the average performance of
the companies used in a self-constructed peer group established before the
beginning of the period for measuring performance under an Award; and any other
performance objective approved by the stockholders of the Company in accordance
with Section 162(m) of the Code.     (22)   “Performance Share” is a grant of
Stock subject to the satisfaction of specified conditions or the achievement of
specified performance goals.     (23)   “Performance Unit” is a right to receive
a cash payment subject to the satisfaction of specified conditions or the
achievement of specified performance goals.

8



--------------------------------------------------------------------------------



 



  (24)   “Permanent Disability” has the meaning specified from time to time by
the Committee.     (25)   “Plan” has the meaning specified in Section 1.1.    
(26)   “Restricted Stock” is Stock that is subject to a risk of forfeiture or
other restrictions that will lapse upon the satisfaction of specified conditions
or the achievement of specified performance goals.     (27)   “Restricted Stock
Unit” is a right to receive Stock in the future, with the right to future
delivery of such Stock being subject to a risk of forfeiture or other
restrictions that will lapse upon the satisfaction of specified conditions or
the achievement of specified performance goals.     (28)   “Service Year” means
the approximately annual period commencing at an annual meeting of the Company’s
stockholders and ending at the next annual meeting of the Company’s
stockholders.     (29)   “Stock” means the Class A Non-Voting Common Stock,
$0.01 par value per share, of the Company.     (30)   “Stock Appreciation Right”
is a right to receive an amount, payable in cash or shares of Stock, equal to
the excess of the Fair Market Value of a specified number of shares of Stock on
the date of exercise over a base price for such number of shares of Stock set
forth in the applicable Award Agreement.     (31)   “Stock Award” is an Award
consisting of Restricted Stock, Restricted Stock Units, Performance Shares or a
Stock Bonus.     (32)   “Stock Bonus” is a grant of Stock that is not subject to
a substantial risk of forfeiture or other conditions.     (33)   “Stock Option”
is a right to purchase a specified number of shares of Stock at a specified
price. A Stock Option may be an Incentive Stock Option or a Non-Qualified
Option.     (34)   “Subsidiary” means any entity of which 50% or more of the
total combined voting power of all classes of securities entitled to vote is
owned, directly or indirectly, by the Company. Notwithstanding the foregoing,
the Committee may use any other definition of “Subsidiary” it deems necessary or
desirable in accordance with its judgment as to the best interests of the
Company and its stockholders and in accordance with the purposes of the Plan.

  (b)   Other Definitional Provisions —

  (1)   Words of any gender (whether masculine, feminine or neuter) shall be
deemed to include all other genders. Words of the singular number shall be
deemed to include the plural number, and vice versa, where applicable.     (2)  
When used herein, the word “including” means “including, without limitation.”

9



--------------------------------------------------------------------------------



 



  (3)   Unless otherwise specified, references herein to Articles or Sections
shall be deemed to be references to Articles or Sections, as applicable, of the
Plan. When used herein, the words “hereof,” “herein” and “hereunder” and words
of similar import shall refer to the Plan as a whole and not to any particular
provision of the Plan.

5.2   Amendment and Termination — The Board or the Committee may at any time and
in any way amend, suspend or terminate the Plan or any Award granted under the
Plan; provided, however, that no such amendment, suspension or termination may
materially impair any Award then outstanding without the consent of the holder
of such Award; and provided further, however, that without the requisite vote of
the Company’s stockholders, no amendment to the Plan may increase the number of
shares available for issuance under the Plan or modify any of the limitations
described in Section 4.2(b), 4.6, 4.7, 4.8 or 4.11 in such a manner as to
materially reduce such limitation.   5.3   Liability of the Company — By
accepting any benefits under the Plan, each Participant and each person claiming
under or through such Participant shall be conclusively deemed to have indicated
acceptance and ratification of, and consented to, any action taken or made under
the Plan by the Company, the Board, the Committee or any other committee
appointed by the Board. No Participant or any person claiming under or through a
Participant shall have any right or interest, whether vested or otherwise, in
the Plan or in any Award hereunder, contingent or otherwise, unless and until
such Participant shall have complied with all of the terms, conditions and
provisions of the Plan and the Award Agreement relating thereto. Neither the
Company, its directors, officers or employees, nor any Subsidiary, shall be
liable to any Participant or other person if it is determined for any reason by
the Internal Revenue Service or any court having jurisdiction that any Incentive
Stock Option granted hereunder does not qualify for tax treatment as an
incentive stock option under Section 422 of the Code. Neither the Company, the
Board nor the Committee shall be required to give any security or bond for the
performance of any obligation which may be created by the Plan.   5.4   Unfunded
Plan — Insofar as it provides for Awards, the Plan shall be unfunded. Although
bookkeeping accounts may be established with respect to Participants who are
granted Awards, any such accounts will be used merely as an administrative
convenience. Except for the holding of Restricted Stock in escrow, the Company
shall not be required to segregate any assets that may at any time be
represented by Awards, nor shall the Plan be construed as providing for such
segregation, nor shall the Company, the Board or the Committee be deemed to be a
trustee of Stock or cash to be awarded under the Plan. Any liability of the
Company to any Participant with respect to an Award shall be based solely upon
any contractual obligations that may be created by the Plan; no such obligation
of the Company shall be deemed to be secured by any pledge or other encumbrance
on any property of the Company.   5.5   Rights as Stockholder — No Award under
the Plan shall confer upon a Participant any right as a stockholder of the
Company prior to the date on which he or she fulfills all service requirements
and other conditions for receipt of shares of Stock. If the transfer of Stock is
restricted, certificates representing such Stock may bear a legend referring to
such restrictions.   5.6   Compliance With Applicable Laws — Notwithstanding any
other provision of the Plan or any Award Agreement, the Company shall have no
obligation to issue any

10



--------------------------------------------------------------------------------



 



    shares of Stock under the Plan or pursuant to any Award unless such issuance
would comply with all applicable laws and the applicable requirements of any
securities exchange or similar entity. Prior to the issuance of any shares of
Stock under the Plan or pursuant to an Award, the Company may require a written
statement that the recipient is acquiring the shares for investment and not for
the purpose or with the intention of distributing the shares. The certificates
representing the shares of Stock issued pursuant to an Award under the Plan may
bear such legend or legends as the Committee deems appropriate in order to
assure compliance with applicable securities laws and regulations.   5.7  
Governing Law and Venue — The Plan and Awards granted hereunder (including Award
Agreements evidencing such Awards) will be governed by and construed in
accordance with the laws of the State of Delaware, United States of America,
other than with respect to choice of laws, rules and principles. Venue for any
and all disputes arising out of or in connection with the Plan, any Award
hereunder or any Award Agreement shall exclusively be in Travis County, Texas,
United States of America, and the courts sitting in Travis County, Texas, United
States of America shall have exclusive jurisdiction to adjudicate such disputes.
  5.8   Foreign Jurisdictions — To the extent that the Committee determines that
the material terms set by the Committee or imposed by the Plan preclude the
achievement of the material purposes of the Plan in jurisdictions outside the
United States, the Committee will have the authority and discretion to modify
those terms and provide for such additional terms and conditions as the
Committee determines to be necessary, appropriate or desirable to accommodate
differences in local law, policy or custom or to facilitate administration of
the Plan. The Committee may adopt or approve sub-plans, appendices or
supplements to, or amendments, restatements or alternative versions of, the Plan
as it may consider necessary, appropriate or desirable, without thereby
affecting the terms of the Plan as in effect for any other purpose. The special
terms and any appendices, supplements, amendments, restatements or alternative
versions, however, shall not include any provisions that are inconsistent with
the terms of the Plan as then in effect, unless the Plan could have been amended
to eliminate such inconsistency without further approval by the stockholders.

11